In The

                              Court of Appeals

                    Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-21-00242-CR
                             __________________

              DELIA GUALDINA VELASQUEZ, APPELLANT

                                       V.

                    THE STATE OF TEXAS, APPELLEE

 ________________________________________________________________

                 On Appeal from the 9th District Court
                     Montgomery County, Texas
                   Trial Cause No. 19-07-10283-CR
__________________________________________________________________

                         MEMORANDUM OPINION

      A grand jury indicted Appellant Delia Gualdina Velasquez for aggravated

kidnapping by using or exhibiting a deadly weapon, namely a firearm. See Tex.

Penal Code Ann. § 20.04(b). Velasquez pleaded “not guilty.” A jury found

Velasquez guilty as charged. The jury assessed punishment at forty-five years of

confinement. Raising two appellate issues, Velasquez appeals. We affirm the trial

court’s judgment.



                                       1
                                  Evidence at Trial

      Fifteen-year-old Luke 1 testified that on January 24, 2018, he was at his house

where he lived with his father, Lee, and his uncle, Eric. That morning, Eric was at

work, Lee was home, and Luke had not left for school. Luke testified that his father

answered a knock at the door, and a “bigger guy” pushed Lee down and came inside

the house with another skinnier man who had a tattoo on his face and a gun.

According to Luke, the skinny man, later identified as Jimmy Sanchez, asked where

Eric was because he owed them $8000, and Luke told him he was at work. The men

asked where jewelry, money, and phones were, Lee gave them phones but said they

did not have jewelry or cash, and the “bigger guy” taped Luke’s wrist together with

duct tape.

      Luke testified the men also taped his father’s wrists and put a jacket over his

head so he could not see. Luke testified that the men told him to stay in his uncle’s

room and if he came out, they would shoot him. The men said they would drop Lee

off at the corner of the street. Luke heard the door shut, and after the men and his

father were gone for about five minutes, Luke cut the tape off his wrists, left the

house, and when he did not see his father down the street, Luke ran to his neighbor’s



      1
         We refer to the victim and his family members by pseudonyms to protect
their privacy. See Tex. Const. art. I, § 30(a)(1) (granting crime victims “the right to
be treated with fairness and with respect for the victim’s dignity and privacy
throughout the criminal justice process”).
                                           2
house and the neighbor called the police. Luke testified he had never seen or spoken

to Velasquez before, and he did not know Velasquez was his father’s cousin.

      When Luke’s uncle, Eric, returned from work, he learned of what had

happened and provided law enforcement with Lee’s phone number. A ransom call

was made to Eric in the presence of law enforcement, and a person on the phone told

Eric that they belonged to “the Gulf Cartel,” they had kidnapped his brother, and

that if Eric did not pay them $20,000, Eric’s brother would be killed at that moment.

Eric told the kidnappers that he did not have the money, and the person on the call

told Eric that if he did not get the money, Eric’s family members in Honduras would

be in danger. The person also stated that if the police got involved “it’s over.”

      Around 6 p.m. that evening, while law enforcement was meeting with Eric

later at the police station and after the perpetrators had called again trying to find out

Eric’s whereabouts and whether he had obtained the ransom money, Velasquez

(whom Eric described as “a distant cousin” from Honduras) called Eric. Law

enforcement video footage from the interview room when Eric received the call from

Velasquez was admitted into evidence. Velasquez told Eric she called to see if he

would attend an upcoming family reunion, and during the conversation she told Eric

that her husband’s name was Nicholas Chase, which Eric testified was not his

complete name.




                                            3
      Eric testified that around 2005, Velasquez had called him and asked him for a

$2,000 loan because she was “about to lose her house[.]” He loaned her the money

and when she could not pay him the money by their agreed upon date, she gave him

the title to her vehicle, which he then registered in his name.

      A law enforcement officer testified as to cell phone records admitted into

evidence. The cell phone records linked Velasquez and her husband, Nicholas Chase

Cunningham, to the kidnapping. A law enforcement officer also testified that the

FBI raided the location where Lee was being held, and in the process of attempting

to recover Lee from that location, the FBI accidentally shot and killed Lee.

      Claudia Rojas testified that she was in custody at the jail when Velasquez was

in custody at the jail, and that Velasquez told her that Velasquez’s husband, “Nikko,”

worked for the Cartel and that her husband was in jail. Rojas testified that Velasquez

told Rojas that Nikko found out about what happened with Velasquez’s car and then

Velasquez told Nikko “because [Velasquez] told him that you never do nothing for

me and how come you always leave and do nothing for me. So she was struggling

with the car, so she didn’t think it was fair that the guy took the car away from her.”

According to Rojas, Velasquez told her that Velasquez had told Nikko about a family

member who took a car from her, that it was not fair, that she wanted Nikko to scare

him, that Nikko got in contact with one of his friends in jail with a tattoo on his face,

that Nikko and the man with the tattoo on his face kidnapped “another guy instead

                                           4
of the family member, the one with the car[,]” and that a “little kid seen . . . Nikko

and the guy with the tattoo.” Rojas testified that Velasquez said in response to what

had happened, “[E]verybody deserves what they get.”

      Jimmy Sanchez testified that he was going to do whatever Nikko said because

when Sanchez got out of jail Nikko gave him food and a place to stay. Sanchez

testified about how Velasquez helped plan the crime by showing them where Eric

lived and explaining Eric’s and Lee’s work schedules. Sanchez explained how Nikko

and Sanchez kidnapped Lee, that Nikko assaulted Lee in Velasquez’s presence, and

that they committed the crime because Eric took Velasquez’s car when she could not

repay what she owed on the loan she received from Eric.

      Nicholas Chase Cunningham, who goes by “Nikko,” testified that he was

married to Velasquez and that he had prior convictions that included convictions for

robbery, aggravated robbery, evading arrest, and unauthorized use of a motor

vehicle. He admitted he had been a gang member for a long time but denied being

affiliated with the Cartel, even though in the ransom call to Eric he said he was part

of the Cartel. He testified that he and Jimmy Sanchez committed the crime using a

gun that Nikko had obtained, that he had decided to commit the kidnapping for

revenge because Velasquez, sometime in 2015, told him that a cousin had taken

Velasquez’s car. According to Nikko, Velasquez had nothing to do with the crime.




                                          5
      Velasquez testified in her own defense. Velasquez testified that around 2005

or 2006, she needed $2,000, Eric loaned her $1,000, and when he came to collect on

the loan, she gave him her vehicle. She testified that about ten years later, she told

Nikko about the situation with Eric and her car. According to Velasquez, she did not

talk to Rojas about her case. Velasquez denied she was involved in the kidnapping

or robbery and testified that she only found out about what happened when Nikko

told her what happened after the crime had been committed.

                                  Issues on Appeal

      In issue one, Velasquez argues that during the guilt-innocence phase of the

trial, the trial court abused its discretion by allowing victim-impact testimony before

the jury over the objection from defense counsel that the testimony was not relevant.

In issue two, Velasquez argues that during closing argument, the trial court abused

its discretion by denying a motion for mistrial after the State presented an improper

closing argument to the jury.

                         Alleged Victim-Impact Testimony

      In her first issue, Velasquez argues the trial court abused its discretion by

allowing the following alleged victim-impact testimony when the prosecutor

examined Luke:

      [Prosecutor:] And so when you looked down the street and didn’t see
      your dad, how did that make you feel?


                                          6
      [Luke:] I felt sad. I felt, like, a lot of things. I felt bad too that, like, this
      happened.

      ....

      [Prosecutor:] I’m going to show you State’s Exhibit No. 32. Can you
      tell us who we can see in State’s Exhibit 32?

      [Luke:] My dad, myself.

      [Prosecutor:] What kinds of things would you and your dad do
      together?

      [Luke:] We mostly, like, go to movies and watch --

      [Defense counsel:] Object to relevance, Judge. I think this goes to
      punishment, Judge, if we get there.

      THE COURT: I’ll allow the question.

      [Prosecutor:] What sort of things do y’all like to do?

      [Luke:] We liked to go to movies and -- yeah, go to movies and, like,
      go out and stuff.

      [Prosecutor:] And after that day that they took your dad away, was that
      the last time that you saw your father?

      [Luke:] Yes, it was.

According to Velasquez, the questioning of Luke about how he felt when he did not

see his father down the street, followed up by questioning about what things Luke

liked to do with his father and then whether that was the last time he saw his father,

was elicited “to impress upon the jury the effect of the crime on [Luke].” Velasquez

argues that “testimony of the impact of the crime on a victim is not relevant during

                                              7
the guilt/innocence stage of the trial [and that] [t]he admission of this evidence

violated a substantial right[.]”

      We review the trial court’s decision to admit evidence under an abuse of

discretion standard. Gonzalez v. State, 544 S.W.3d 363, 370 (Tex. Crim. App. 2018).

If the trial court’s ruling is within the “zone of reasonable disagreement,” there is no

abuse of discretion. Id.; Tillman v. State, 354 S.W.3d 425, 435 (Tex. Crim. App.

2011).

      “Victim-impact” evidence has been defined as evidence concerning the effect

of the crime after the crime occurs. See Reynolds v. State, 371 S.W.3d 511, 525 (Tex.

App.—Houston [1st Dist.] 2012, pet. ref’d). Generally, this evidence is admissible

at the punishment phase of trial and not the guilt-innocence phase because it does

not tend to make more or less probable the existence of a fact of consequence with

respect to guilt or innocence. Id.; Longoria v. State, 148 S.W.3d 657, 658 (Tex.

App.—Houston [14th Dist.] 2004, pet. ref’d). However, such testimony can be

admissible as a “circumstance of the offense.” Longoria, 148 S.W.3d at 658.

      “To preserve a complaint regarding the erroneous admission of victim-impact

evidence for appellate review, the defendant must object on the ground that the

evidence constitutes impermissible victim-impact evidence.” Reynolds, 371 S.W.3d

at 525 (citing Karnes v. State, 127 S.W.3d 184, 195 (Tex. App.—Fort Worth 2003,

pet. ref’d) (trial objection that testimony was irrelevant, highly prejudicial, and

                                           8
below threshold requirement of admissibility did not preserve appellate challenge

that testimony was inadmissible victim-impact testimony)).

      On appeal, Velasquez complains that Luke’s testimony was inadmissible

victim-impact testimony. However, to preserve her complaint that Luke’s

challenged testimony was victim-impact testimony, Velasquez was required to make

a timely objection on that same basis in the trial court. See id. (quoting Karnes, 127

S.W.3d at 195) (A trial objection based on relevance does not preserve for appeal a

complaint that the testimony was inadmissible victim-impact evidence “because the

objection at trial does not comport with the complaint raised on appeal.”).

Velasquez’s relevancy objection during trial does not comport with her complaint

on appeal, and therefore she has not preserved her challenge that the victim-impact

testimony was improperly admitted. See id.

      Even if she had properly preserved her complaint that Luke’s testimony was

inadmissible victim-impact evidence, we conclude the testimony at issue does not

constitute victim-impact testimony. Luke’s challenged testimony was about the

circumstances of the offense and he did not testify regarding the effect the crime had

had on his life or how the incident had affected him and his family. See Mathis v.

State, 67 S.W.3d 918, 928 (Tex. Crim. App. 2002) (“[T]he testimony in the present

case did not involve testimony about how third persons were affected by the crime,

nor was there any discussion about the character of the victim.”); see also Hayden

                                          9
v. State, 296 S.W.3d 549, 553 (Tex. Crim. App. 2009) (characterizing, in murder

case, victim-impact evidence as “evidence of the effect the victim’s death has on

other people”). Some victim-background evidence, like the challenged testimony

here, is admissible at the guilt phase to provide framework and context. See Renteria

v. State, 206 S.W.3d 689, 705-06 (Tex. Crim. App. 2006) (finding mother’s

sometimes-tearful testimony about where the victim attended school, the type of

student she was, and what she liked to do was not victim-impact testimony because

it did not concern how the murder affected the mother or her family’s life); Matchett

v. State, 941 S.W.2d 922, 931 (Tex. Crim. App. 1996) (holding no error in overruling

objection to widow’s testimony that she and the victim had been married for twenty-

five years, they had five children, and he was home alone on the night of his murder

because such testimony was not victim-impact testimony). The trial court did not err

in overruling the objection to the challenged testimony.

      And even if the trial court erred in admitting the evidence, Velasquez has not

shown the admission of the testimony affected her substantial rights. See Tex. R.

App. P. 44.2(b); see also Gonzalez, 544 S.W.3d at 373 (stating that the erroneous

admission of evidence is non-constitutional error). Luke’s testimony was not

inflammatory, and given the other evidence before the jury, we conclude the

admission of the evidence did not have a substantial and injurious effect on the jury’s

verdict. See Tex. R. App. P. 44.2(b). We overrule issue one.

                                          10
                          Alleged Improper Jury Argument

      The following exchange occurred during closing argument by the prosecution:

      [Prosecutor]: . . . [Velasquez] sent the guy who deals in kilo-level
      cocaine, who carries a gun with him everywhere he goes, who has
      friends like Jimmy Sanchez from prison. That’s who she sent. She knew
      exactly what she ordered up when she told Nikko, “You’re always
      doing things for the Cartel. You never do anything for me.”

      [Defense Counsel]: Judge, I’m going to object, Your Honor. That’s
      completely outside the record, Judge. I object to that.

      THE COURT: Sustained.

      [Prosecutor]: Claudia [Rojas] told you that.

      [Defense Counsel]: I ask you to strike that from the record.

      THE COURT: Disregard the last comment of the prosecutor.

      [Defense Counsel]: Mistrial.

      THE COURT: Overruled.

      [Prosecutor]: Claudia told you that she told her in custody that this
      defendant said she told Nikko you never do anything for me. And then
      she sent him to go get her own family members. That’s what she did.
      ...

On appeal, Velasquez argues that the trial court abused its discretion by denying a

motion for mistrial after the State improperly argued during closing argument that

Velasquez made a statement to Rojas that was not in evidence. Velasquez argues

that although the trial court sustained defense counsel’s objection and instructed the

jury to disregard the statement, after that the State “reaffirm[ed] the statement to the

                                          11
jury[.]” According to Velasquez, “[t]he statement, if true, would be damning[,]” and

“[t]his Court should not find that the conviction or sentence could not have been

affected by this inappropriate argument.”2

      We review the trial court’s ruling on an objection to allegedly improper jury

argument for an abuse of discretion. See Garcia v. State, 126 S.W.3d 921, 924 (Tex.

Crim. App. 2004). “[P]roper jury argument generally falls within one of four general

areas: (1) summation of the evidence; (2) reasonable deduction from the evidence;

(3) answer to argument of opposing counsel; and (4) plea for law enforcement.”

Brown v. State, 270 S.W.3d 564, 570 (Tex. Crim. App. 2008). “To constitute

reversible error, the argument must be manifestly improper or inject new, harmful

facts into the case.” Jackson v. State, 17 S.W.3d 664, 673 (Tex. Crim. App. 2000).

      If a trial court sustains an objection to improper jury argument, to preserve

error on appeal, the complaining party must additionally request an instruction to

disregard an offending argument if such an instruction could cure the prejudice. See

McGinn v. State, 961 S.W.2d 161, 165 (Tex. Crim. App. 1998). If the prejudice

arising from an erroneous jury argument is incurable, the complaining party must

move for a mistrial to preserve error for appeal. Id. We review the trial court’s denial



      2
        In her appellate brief, Velasquez quoted more of the State’s argument.
Because she makes no argument as to that portion of the State’s argument, we
omitted it from the State’s argument quoted above as it is not necessary to include
for purposes of our analysis.
                                       12
of a motion for mistrial for an abuse of discretion, viewing the evidence in the light

most favorable to the trial court’s ruling, and considering only those arguments

before the trial court at the time of the ruling. Ocon v. State, 284 S.W.3d 880, 884

(Tex. Crim. App. 2009). We must uphold the ruling if it was within the zone of

reasonable disagreement. Id.

      A mistrial is the appropriate remedy when the objected-to events are so

emotionally inflammatory that curative instructions are not likely to prevent the jury

from being unfairly prejudiced against the defendant. Young v. State, 137 S.W.3d

65, 71 (Tex. Crim. App. 2004). A mistrial is required only in extreme circumstances

when the prejudice is incurable because it “is of such character as to suggest the

impossibility of withdrawing the impression produced on the minds of the jurors.”

Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App. 1999). Because a mistrial is an

extreme remedy, “a mistrial should be granted ‘only when residual prejudice

remains’ after less drastic alternatives are explored.” Ocon, 284 S.W.3d at 884-85

(quoting Barnett v. State, 161 S.W.3d 128, 134 (Tex. Crim. App. 2005)).

      In evaluating whether a trial court abused its discretion by denying a

defendant’s request for a mistrial based on an improper jury argument, appellate

courts must balance several factors adopted in Mosley v. State, including (1) the

severity of the misconduct (the magnitude of the prejudicial effect of the

prosecutor’s remarks), (2) the measures adopted to cure the misconduct (the efficacy

                                         13
of any cautionary instruction by the judge), and (3) the certainty of conviction absent

the misconduct (the strength of the evidence supporting the conviction). Archie v.

State, 340 S.W.3d 734, 739 (Tex. Crim. App. 2011) (citing Mosley v. State, 983

S.W.2d 249 (Tex. Crim. App. 1998)). Velasquez does not discuss the Mosley factors

in her brief.

       Applying the first Mosley factor, we must examine the magnitude of the

prejudicial effect of the prosecutor’s remarks. The jury heard testimony from

Velasquez’s cell mate about what Velasquez had told the cell mate, it heard

testimony from Nikko that he had been in a gang, although he denied he was a

member of the Cartel, it heard testimony from Sanchez about the kidnapping and the

motive behind it, it heard testimony from Velasquez denying her involvement in the

kidnapping but confirming she borrowed money from the victim’s family member

and that she lost her truck when she did not pay back the loan, and it heard testimony

from law enforcement officers about the investigation into the kidnapping and

evidence it discovered. Given the evidence presented to the jury, we find that the

alleged improper statements by the State had little, if any, prejudicial effect. We

resolve the first Mosley factor in favor of the trial court’s denial of Velasquez’s

motion for mistrial.

       As to the second Mosley factor, the measures adopted to cure the misconduct,

the trial court immediately sustained defense counsel’s objection during closing

                                          14
argument and instructed the jury to disregard the statement. See id. at 741. “The law

generally presumes that instructions to disregard and other cautionary instructions

will be duly obeyed by the jury.” Id. The trial court should grant a mistrial only if

the error is “highly prejudicial and incurable[.]” Simpson v. State, 119 S.W.3d 262,

272 (Tex. Crim. App. 2003); Adams v. State, 156 S.W.3d 152, 157 (Tex. App.—

Beaumont 2005, no pet.). In this case, we find that the error is neither highly

prejudicial nor incurable. The trial court’s instruction to disregard was sufficiently

effective to cure the harm, if any, of the State’s statement. See Archie, 340 S.W.3d

at 741; see also Hawkins v. State, 135 S.W.3d 72, 84 (Tex. Crim. App. 2004) (In

most cases, an instruction to disregard effectively cures any harm caused by

improper testimony.). Accordingly, we resolve the second Mosley factor in favor of

the trial court’s denial of Velasquez’s motion for mistrial.

      The third Mosley factor requires us to determine the certainty of conviction

absent the misconduct. See Archie, 340 S.W.3d at 739. The jury had testimony and

evidence linking Velasquez to the kidnapping. The jury heard Rojas’s testimony that

while she and Velasquez were in custody, Velasquez told her that Nikko found out

about what happened with Velasquez’s car “because [Velasquez] told him that you

never do nothing for me and how come you always leave and do nothing for me[,]

[] she was struggling with the car, [] she didn’t think it was fair that the guy took the

car away from her.” The jury heard Rojas testify that Velasquez told her that

                                           15
Velasquez had told Nikko about a family member who took a car from her, that it

was not fair, that she wanted Nikko to scare him, that Nikko got in contact with one

of his friends in jail with a tattoo on his face, that Nikko and the man with the tattoo

on his face kidnapped “another guy instead of the family member, the one with the

car[,]” and that a “little kid seen . . . Nikko and the guy with the tattoo.” The jury

heard Rojas testify that Velasquez said in response to what had happened,

“[E]verybody deserves what they get.” Also, before the jury was Sanchez’s

testimony regarding how Velasquez helped plan the crime by showing them where

Eric lived and explaining Eric’s and Lee’s work schedules, how Nikko and Sanchez

kidnapped Lee and Nikko assaulted Lee in Velasquez’s presence, and that they were

committing the crime because Velasquez was trying to get revenge on Eric after he

took her car when she could not repay a loan from him. On this record, absent the

alleged improper jury argument, we find the evidence to support the conviction to

be strong and find that the jury would have almost surely convicted Velasquez

regardless of the State’s alleged improper conduct. See id. at 742. We resolve the

third Mosley factor in favor of the trial court’s denial of Velasquez’s motion for

mistrial. Having decided all the Mosley factors adversely to Velasquez, we overrule

issue two.




                                          16
      We affirm the trial court’s judgment.

      AFFIRMED.




                                              _________________________
                                                  LEANNE JOHNSON
                                                        Justice

Submitted on May 13, 2022
Opinion Delivered June 8, 2022
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                         17